Dunbar, J.
— This action was instituted to enjoin- the enforcement of an order made hy the hoard of state land commissioners, cancelling the plaintiff’s lease of the harbor area *391in front of tide land lot 167, in the city of Seattle. The lease had been issued in the ordinary form, and in the regular way, and complaint had been made by the owners of the adjacent tide lands that the lessee did not improve. After various hearings, the order cancelling the lease was made.
It is contended by the respondents that the court did not have jurisdiction to enjoin the enforcement of the order cancelling the appellant’s lease, for the reason that the appellant’s remedy was by appeal from the order made by the hoard. The legislature, by an act approved March 8, 1901, provided for appeals from the hoard of state land commisr sioners. Section 1 of said act, found on page 98 of the Laws of 1901, is as follows:
“Any person who is an applicant to purchase or lease any of the state’s granted, tide, shore, arid or oyster lands or harbor areas, or to purchase any timber, stone, fallen timber, háy, gravel or other valuable materials situate on, any of tbe public lands of the state, and any person whose property rights or interests will he affected by such sale or lease, who may deem himself aggrieved by any order or decision of the hoard of state land commissioners concerning the same^ shall have the right to appeal from such order or decision to the superior court of the state of Washington for the county in which such lands, harbor areas or materials are situate. . . . ”
Tbe subsequent sections provide the manner of appealing, and for an appeal from the superior court to the supreme court. It is contended by the appellant that the right of apipeal in this act is limited toi an applicant for a lease, but it seems to ns that this is too narrow a construction to- place upon the act, and that it was the evident intention of the legislature to give the right of appeal from the orders of the hoard of state land commissioners concerning the character of property mentioned in the act. Even putting the narrow construction upon the act which is claimed by the appellant, the appellant in this case is an applicant to lease. Notwithstanding the fact that the lease had been executed when the controversy arose as to whether the lease should ha revoked *392in such a proceeding, it stood in the position of an applicant for the lease.
But the statute provides further that any person whose property rights or interests will he affected by such sale or leas©, or who may deem himself aggrieved by any order or decision of the board of state land commissioners concerning the same, shall have the right to appeal. Most assuredly the property rights and interests of this appellant were affected by this lease; and that it deemed itself aggrieved by the order or decision of the board of state land commissioners concerning the same is evidenced by the fact that it brings this action to enjoin the enforcement of such order. It seems to us too plain for extended discussion that the appellant’s case falls squarely within the provisions of the statute, and that the right to appeal was thereby conferred upon it. This beiing true, under the general rule, a court of equity will not assume jurisdiction to grant relief by the extraordinary remedy of injunction where there is an adequate remedy at law, and there is no attempt in this case to show that the remedy by appeal would not have been adequate^ the wbolei contention of the appellant being that the remedy by appeal was not open to it. Finding that it was, and that it did not avail itself of such remedy, it is precluded from proceeding in this action.
In this connection it may not be inappropriate to say that we announce the rule of practice without regret in this particular case, for the reason that, notwithstanding our views on the question just discussed, we have examined the case on its merits and are satisfied that the court acted well within its discretion in making the order complained of.
The judgment is affirmed.
Hadley, Fullerton, Crow, and Boot, J.I., concur.